FIRST AMENDMENT TO THE ANGEL OAKS FUNDS TRUST CUSTODY AGREEMENT THIS FIRST AMENDMENT effective as of , 2016, to the Custody Agreement, dated as ofOctober16, 2014, (the "Agreement"), is entered into by and between ANGEL OAK FUNDS TRUST, a Delaware statutory trust (the "Trust") and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the Angel Oak High Yield Opportunities Fund to the Agreement and to amend the fees; and WHEREAS, Article 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the following: Exhibit B of the Agreement is hereby superseded and replaced in its entirety with Amended Exhibit B attached hereto. Exhibit C of the Agreement is hereby superseded and replaced in its entirety with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ANGEL OAK FUNDSTRUST U.S. BANK, N.A. By: By: Printed Name: Printed Name: Michael R. McVoy Title: Title: Senior Vice President 1 Amended Exhibit B to the Custody Agreement – Angel Oak Funds Trust Fund Names Separate Series of Angel Oak Funds Trust Name of Series Angel Oak Flexible Income Fund Angel Oak Multi-Strategy Income Fund Angel Oak High Yield Opportunities Fund 2 Amended Exhibit C to the Custody Agreement - Angel Oak Fund Trust Fee Schedule at , 2016 Annual Fee Based Upon Market Value Per Fund* []basis point on average daily market value Minimum annual fee per fund - $[] Plus portfolio transaction fees Portfolio Transaction Fees § $[]– Book entry DTC transaction/Federal Reserve transaction/principal paydown § $[]–Repo agreement/reverse repurchase agreement/time deposit/CD or other non-depository transaction § $[]– Option/SWAPS/future contract written, exercised or expired § $[]– Mutual fund trade/Fed wire/margin variation Fed wire § $[]– Physical transaction § $[]– Check disbursement (waived if U.S. Bancorp is Administrator) § $[] – Segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus []. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. 3 Exhibit C (continued) to the Custody Agreement – Angel Oak Funds TrustGlobal Sub-Custodial Services Annual Fee Schedule at , 2016 *Safekeeping and transaction fees are assessed on security and currency transactions. COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Argentina All [] $ Australia All [] $ Austria All [] $ Bahrain All [] $ Bangladesh All [] $ Belgium All [] $ Benin All [] $ Bermuda All [] $ Botswana All [] $ Brazil All [] $ Bulgaria All [] $ Burkina Faso All [] $ Canada All [] $ Cayman Islands* All [] $ Channel Islands* All [] $ Chile All [] $ China“A” Shares All [] $ China “B” Shares All [] $ Columbia All [] $ Costa Rica All [] $ Croatia All [] $ Czech Republic All [] $ Denmark All [] $ Ecuador All [] $ Egypt All [] $ Estonia All [] $ Euromarkets** All [] $ Finland All [] $ France All [] $ Germany All [] $ Ghana All [] $ Greece All [] $ Guinea Bissau All [] $ Hong Kong All [] $ Hungary All [] $ Iceland All [] $ India All [] $ Indonesia All [] $ Ireland All [] $ Israel All [] $ Italy All [] $ Ivory Coast All [] $ Japan All [] $ Jordan All [] $ Kazakhstan All [] $ Kenya All [] $ Latvia Equities [] $ Latvia Bonds [] $ Lebanon All [] $ Lithuania All [] $ Luxembourg All [] $ Malaysia All [] $ Mali All [] $ Malta All [] $ Mauritius All [] $ Mexico All [] $ Morocco All [] $ Namibia All [] $ Netherlands All [] $ 4 New Zealand All [] $ Niger All [] $ Nigeria All [] $ Norway All [] $ Oman All [] $ Pakistan All [] $ Peru All [] $ Philippines All [] $ Poland All [] $ Portugal All [] $ Qatar All [] $ Romania All [] $ Russia Equities [] $ Russia MINFINs [] $ Senegal All [] $ Singapore All [] $ Slovak Republic All [] $ Slovenia All [] $ South Africa All [] $ South Korea All [] $ Spain All [] $ Sri Lanka All [] $ Swaziland All [] $ Sweden All [] $ Switzerland All [] $ Taiwan All [] $ Thailand All [] $ Togo All [] $ Tunisia All [] $ Turkey All [] $ UAE All [] $ United Kingdom All [] $ Ukraine All [] $ Uruguay All [] $ Venezuela All [] $ Zambia All [] $ Zimbabwe All [] $ Base Fee - A monthly charge per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $[] § 26-50 foreign securities: $[] § Over 50 foreign securities: $[] § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $[] per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A. directly or through sub-custodians for local taxes, stamp duties or other local duties and assessments, stock exchange fees, foreign exchange transactions, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 5
